Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 16 claims and claims 1, 3-10, and 12-18 are pending.

	

	Response to Amendment
Applicant's argument, filed on February 17, 2022 has been entered and carefully considered. Claims 1, 3-5, 10 and 12-14 are amended and 2 and 11 are canceled. Claims 1, 3-10 and 12-18 are pending. 

Response to Arguments
On pages 8-10 applicant argues "Both PRICE and Chen fails to disclose, teach or suggest "a motion detection unit electrically coupled to the controller and configured to detect and obtain the current motion information of the structured light emitting device; and a driving unit electrically coupled to the controller, the controller configured to output a controlling signal to the driving unit according to the current motion information of the structured light emitting device, the driving unit configured to drive the lens to generate a synchronous movement with movement of the structured light emitting device ," as claimed in amended claim 1. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Reinhold teaches a motion detection unit electrically coupled to the controller and configured to detect and obtain the current motion information of the structured light emitting device([para 0084]- Motion estimation engines used for image compression may be more than adequate to detect and quantify the motion. This collected image data may feed into either a simple filter or a predictive filter to determine the error needed to be minimized by the control system); and a driving unit electrically coupled to the controller, the controller configured to output a controlling signal to the driving unit according to the current motion information of the structured light emitting device, the driving unit configured to drive the lens to generate a synchronous movement with movement of the structured light emitting device([para 00284]- a three-dimensional imaging apparatus for analyzing motion of a subject. The apparatus suitably includes one or more structured infrared light projectors for projecting near-infrared structured light onto a subject; a plurality of near-infrared cameras for capturing motion of the subject by detecting reflected structured light; the cameras and the one or more structured infrared light projectors operatively coupled to the subject; and a processor, operatively coupled to the structured light projector and the cameras. The processor is programmed to convert the reflected structured light into motion data of the subject. The structured light projector has an integrating sphere having a pinhole; two or more infrared light emitting diodes projecting inside the integrating sphere; the light emitting diodes operating in a simultaneously flashing pulsed mode in synchronization with exposure times of the plurality of cameras).
 Therefore, the rejection has been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-7, 9, 10, 13,14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PRICE et al. (US. Pub. No. 2019/0068853 A1; filed Aug. 22, 2017) in view of Chen HUA (CN 209299357; publish Aug. 23, 2019; hereinafter as Chen; given by the applicant in the IDS) and further in view of Reinhold (US. Pub. No. 2012/0253201 A1) .

Regarding claim 1, PRICE teaches a structured light emitting device configured to emit structured light([see in Fig. 1 and abstract]- in FIG. 1, the depth sensor 20 includes an illuminator 22 configured to emit both a predetermined structured light pattern 26 and a flood fill illumination 28 on a scene), comprising: a light emitting element configured to emit source light([see in Fig. 1]-in in FIG. 1, the flood fill illumination 28 is emitted with a lower intensity of light compared to the emitted predetermined structured light pattern 26); a light modulator positioned on an optical path of the source light, the light modulator configured to modulate the source light into structured light and emit the structured light([see in Fig. 1]- in FIG. 1, the flood fill illumination 28 is emitted with a lower intensity of light compared to the emitted predetermined structured light pattern 26. In one example, the flood fill illumination 28 may be emitted with an a tenth, an eighth, a quarter, or half the intensity as the predetermined structured light pattern 26. However, it will be appreciated that other ratios of intensity between the flood fill illumination 28 and the predetermined structured light pattern 26 may be utilized by the illuminator 22); a lens transmitting the structured light([see in Fig. 6]-a micro lens transmitting light).
 However, PRICE does not exclusively disclose a lens controlling component, the lens controlling component configured to drive the lens to synchronously move according to a current motion information of the structured light emitting device and the structured light is emitted to a predetermined position of an object; and a controller electrically coupled to each of the light emitting element and the light modulator, the controller being configured to control the light emitting element to emit the source light and control the light modulator to modulate the source light.
In an analogous art, Chen teaches a lens controlling component, the lens controlling component configured to drive the lens to synchronously move according to a current motion information of the structured light emitting device and the structured light is emitted to a predetermined position of an object([para 0016;0047]- the lens assembly 160 is a variable focus lens. The lens assembly 160 includes a voice coil motor and a lens arranged in the voice coil motor. The lens in the voice coil motor can move along the light emitting path of the emitting unit 100. , To focus on the surface of the object 20 to be measured; [see also para 0056 and claim 10 ]); and a controller electrically coupled to each of the light emitting element and the light modulator, the controller being configured to control the light emitting element to emit the source light and control the light modulator to modulate the source light([para 0022]- a control unit which is connected to the light-emitting chip in signal to control the light-emitting chip to emit light beams, and the control unit is respectively connected to the first receiving unit). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the modified system of PRICE a camera module and electronic equipment where the camera module comprises a transmitting unit. The transmitting unit comprises a circuit board, a light‐emitting chip and a photomask. The photomask provided by the utility model is simple in structure, easy to process and low in cost, so that the production cost of the camera module comprising the photomask can be reduced [Chen; abstract].
However, the combination of PRICE and Chen don’t exclusively disclose a motion detection unit electrically coupled to the controller and configured to detect and obtain the current motion information of the structured light emitting device; and a driving unit electrically coupled to the controller, the controller configured to output a controlling signal to the driving unit according to the current motion information of the structured light emitting device, the driving unit configured to drive the lens to generate a synchronous movement with movement of the structured light emitting device.
In an analogous art, Reinhold teaches a motion detection unit electrically coupled to the controller and configured to detect and obtain the current motion information of the structured light emitting device([para 0084]- Motion estimation engines used for image compression may be more than adequate to detect and quantify the motion. This collected image data may feed into either a simple filter or a predictive filter to determine the error needed to be minimized by the control system); and a driving unit electrically coupled to the controller, the controller configured to output a controlling signal to the driving unit according to the current motion information of the structured light emitting device, the driving unit configured to drive the lens to generate a synchronous movement with movement of the structured light emitting device([para 00284]- a three-dimensional imaging apparatus for analyzing motion of a subject. The apparatus suitably includes one or more structured infrared light projectors for projecting near-infrared structured light onto a subject; a plurality of near-infrared cameras for capturing motion of the subject by detecting reflected structured light; the cameras and the one or more structured infrared light projectors operatively coupled to the subject; and a processor, operatively coupled to the structured light projector and the cameras. The processor is programmed to convert the reflected structured light into motion data of the subject. The structured light projector has an integrating sphere having a pinhole; two or more infrared light emitting diodes projecting inside the integrating sphere; the light emitting diodes operating in a simultaneously flashing pulsed mode in synchronization with exposure times of the plurality of cameras). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Reinhold to the modified system of PRICE and Chen a system and methods are provided for monitoring and assessing a subject's mobility.  The system and methods relate generally to physical activity and suitably to tools for monitoring and assessing physical activity by capturing images of a subject's movement, including range of motion, gait, balance and activities of daily living at different time periods and comparing those images to stored data [Reinhold; abstract].
Claim 2(canceled). 
Regarding claim 4, PRICE teaches wherein the motion detection unit is a gyroscope([para 0098]- head tracker,eye tracker, inertial measurement unit, and/or gyroscope for motion detection and/or intent recognition; as well as electric-field sensing componentry for assessing brain activity; and/or any other suitable sensor).
Regarding claim 5, Chen teaches wherein the driving unit is a voice coil motor ([para 0047]- Specifically, in this embodiment, the lens assembly 160 is a variable focus lens. The lens assembly 160 includes a voice coil motor and a lens arranged in the voice coil motor).
Regarding claim 6, Chen teaches wherein the driving unit surrounds the lens([para 0045]- the emitting unit 100 further includes a bracket 140 that is disposed on the first surface 111 of the circuit board 110 surrounding the light-emitting chip 120, and the bracket 140 is used to encapsulate the light-emitting chip 120 and carry the photomask 130).
Regarding claim 7, PRICE teaches wherein the light modulator light modulator is a digital micro mirror device and comprises a plurality of micro-mirrors spaced apart from each other and arranged in an array; each of the plurality of micro-mirrors is configured for selectively projecting light into the lens ([see in Fig. 6]-in Fig. 6 illustrates a flood fill light illuminator 44 including a second light emitter 46 and a diffuser optical element 48, the flood fill light illuminator 44 being configured to emit the flood fill illumination 28. In one example, the diffuser optical element 48 is configured to homogenize and spread incident light using geometric optics, such as, for example, a micro-lens array).
Regarding claim 9, PRICE teaches wherein the light emitting element is an infrared laser emitting diode chip or an infrared light emitting diode chip([para 0100]- the second light emitter may be a light emitting diode having a matched wavelength. In this aspect, additionally or alternatively).
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 10 have been met in claim 1. PRICE teaches an ptical sensor configured to receive the structured light reflected by the object([see in Fig. 5]-in FIG. 5 illustrates a structured light illuminator 38 including a first light emitter 40 and a diffractive optical element 42, the structured light illuminator 38 being configured to emit the predetermined structured light pattern 26. The diffractive optical element 42 is configured to generate constructive and destructive interference using diffractive grating to generate the predetermined structured light pattern from light emitted by the first light emitter 40) and generate a structured-light image; and an image processor electrically connected to the optical sensor and configured to receive the structured-light image and calculate position information and depth information of the object([para 0050]- a structured light illuminator 38 including a first light emitter 40 and a diffractive optical element 42, the structured light illuminator 38 being configured to emit the predetermined structured light pattern 26. The diffractive optical element 42 is configured to generate constructive and destructive interference using diffractive grating to generate the predetermined structured light pattern from light emitted by the first light emitter 40. In one example, the diffractive optical element 42 receives light from a single mode laser diode having near diffraction limited beam quality, and outputs the predetermined structured light pattern 26. Thus, in this example, the first light emitter 40 may take the form of a single mode diode laser).
Claim 11(canceled). 
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 9.


Claims 3, 12 are  rejected under 35 U.S.C. 103 as being unpatentable over PRICE in view of Chen and Reinhold as applied to claim 1 above and further in view of Heinrich et al. (US. Pub. No. 2014/0046184 A1).
Regarding claim 3, the combination of PRICE, Chen and Reinhold don’t exclusively teaches wherein the current motion information of the structured light emitting device comprises a moving direction and a moving distance of the structured light emitting device.
In an analogous art, Heinrich teaches wherein the current motion information of the structured light emitting device comprises a moving direction and a moving distance of the structured light emitting device([para 0027]-fig. 6A-6B, The method used to detect movement may be comparable to phase shifting interferometry, which is used for quantification of depth.  High motion detection is achieved by creating a baseline distance between the structured light source and a sensor that senses light from the structured light source reflected off of the patient.  FIGS. 6A and 6B illustrate an example of the geometry of light rays (approximated by parallel bundles assuming the structured light source and its corresponding sensor are sufficiently spaced from one another) used in detecting movement of a patient.  FIG. 6A illustrates movement of a point on the surface of a patient from A to A'. When observed by a sensor under an angle .beta., an apparent shift is recorded over distance .DELTA.z'.  FIG. 6B illustrates an instance wherein incident light is projected at an angle .alpha.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Reinhold to the modified system of PRICE, Chen and Reinhold methods for sleep disorder diagnosis and/or screening, and, in particular, systems and methods for sleep disorder diagnoses and/or screening that do not contact a patient [Heinrich; para 0001].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 3.


Claims 8, 17 is rejected under 35 U.S.C. 103 as being unpatentable over PRICE in view of Chen and Reinhold as applied to claim 7 above and further in view of Ogasawara et al. (US. Pub. No. 2008/0279061 A1).

Regarding claim 8, the combination of PRICE, Chen and Reinhold don’t exclusively disclose wherein the light-absorbing element is configured to absorb light reflected by at least one of the plurality of micro-mirrors.
In an analogous art, Ogasawara teaches wherein the light-absorbing element is configured to absorb light reflected by at least one of the plurality of micro-mirrors ([para 0142]-The central region A is structured not to return a recording or reproducing reference beam by a through-opening, a light absorbing area or controlling a beam to reflect toward a direction different from the spatial light modulator B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ogasawara to the modified system of PRICE, Chen and Reinhold to provide a method and apparatus of recording and reproducing a hologram capable of performing recording or reproducing stably[Ogasawara; para 0010].
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 8.



	
Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Margalit et al. US 2012/0307075 A1; disclose for projecting structured light patterns onto an Augmented Reality (AR) scene in order to track AR camera motion in AR systems.
2.	IKEDA et al., US 2018/0152601 A1, discloses method for capturing a color image of a subject.
3.	Wayenberg, US 2017/0353711 A1, discloses a useful system for capturing a textured 3D scan of a human body in the field of personal weight scales.
4.	TODA, US 2015/0373243 A1, discloses a light receiving and emitting device.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487